 In the Matter of THE CONNECTICUT POWER COMPANY, EMPLOYERandLOCAL UNION No. 468, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, AFL, PETITIONERCase No. 2-RC-1578.Decided February 13,1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before I. L. Broad-win, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudical error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:4.The Employer, a Connecticut corporation with operating divi-sions in Stamford, New London, Farmington, Manchester, and Mid-dletown, Connecticut, manufactures and sells gas, and purchases, gen-erates, and distributes electric current.The Petitioner seeks to add meter readers to an existing unit ofproduction and maintenance employees in the Employer's StamfordDivision.The Employer contends that meter readers are clericalemployees, who are not included in the existing unit, and that thepetition should therefore be dismissed.The Stamford Division, which alone is involved in this proceeding,comprises an area of 61 square miles and covers the city of Stamford88 NLRB No. 126.°653 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the town of Darien, Connecticut.The headquarters of this divi-sion, at Stamford, includes a service building and an office building,one-half mile apart.The office building, with six floors, contains thefollowing departments : The application, collection, and credit depart-ments, on the first floor; the bookkeeping and accounting department,on the second floor; the meter department, the company nurse, andthe restaurant, on the third floor; the personnel, sales, and electricaldistribution engineering and record department, on the fourth floor;,the general engineering department and drafting room and the pur-chasing and executive departments, on the fifth floor; and an audi-torium, on the sixth floor.The Employer's eight meter readers, who,are the employees concerned in the instant case, are based on the secondfloor of this building in a room adjacent to the accounting department.They are under the immediate supervision of the meter reading super-visor, who, in turn, is under the supervision of the chief clerk of theaccounting department.An undisclosed number of metermen, asdistinct from meter readers, employed in the Employer's meter depart-ment and under the immediate supervision of the meter departmentsupervisor, work on the first floor of the office building, due to the excessof available space in this building; the other meter departmentemployees work in the service building.Since 1941, the Petitioner's Local 468 has represented employees inthe Employer's Stamford Division and since 1943 or 1944, the Peti-tioner's Locals 469, 1419, and 383 have respectively represented em-ployees at the Employer's New London, Manchester, Middletown, andFarmington Divisions.,A current contract, covering production andmaintenance employees in these five divisions, and bearing an expira-tion date of May 1, 1951, is signed by each of the afore-mentionedlocals in behalf of the Petitioner, and accords to each local recogni-tion as the bargaining representative of specified employment cate-gories within the division or divisions under its jurisdiction.Withrespect to the Stamford Division, Local 468 is recognized as the bar-gaining representative of employee categories in the Employer's linedepartment, garage, electric station, gas manufacturing and distribu-tion department, and service, stores, and meter departments.Meterreaders in the Stamford, New London, and Middletown Divisions are1On May.22, 1946, in Case No. 2-R-6505,the Board certifiedthe Petitioner as thebargaining representative of employees in the StamfordDivision.The Petitioner wassimilarlycertifiedas the representative of employees in the New London Division, onSeptember 19, 1944, and on May24, 1946, inCases Nos. 1-R-2023 and 1-R-3057,respec-tively ; in the Manchester Division, on September 19, 1944, in Case No. 1-R-2022 ; in theFarmington Division, on October 23, 1944, in Case No. 1-R-2079 ; and in the MiddletownDivision, on March 27,1946, in CaseNo. 1-R-2913.Local 1419 was certified, on October1, 1948, in Case No.1-RC-635, as the bargainingrepresentativefor other employees inthe MiddletownDivision. THE CONNECTICUT POWER COMPANY655not within the contract coverage.Ga the other hand, meterreadersin the Farmington and Manchester Divisions are within the contractcoverage.Seven of the eight meter readers in the Stamford Division whom thePetitioner seeks to add to the Stamford Division unit read electricand gas meters, jot down the readings in specially prepared books,reset demand meters 2 and water heater clocks, check meter seals,deliver mail returned to the Employer by the United States PostOffice, report customers' complaints, and prepare daily work reportsof meter readings and "holdups," or meters to which they are not ableto gain access.The eighth meter reader, known as a special meterreader, investigates and disposes of customers' high bill complaints,delivers and explains estimated bills, holdups, and rereadings ofmeters to customers, reads meters and holdups, trains and instructsmeter readers, and assigns work in the absence of the regularsupervisor.Unlike meter readers in the Manchester and Farmington Divisions,meter readers in the Stamford Division do not install, remove, or repairmeters.This work is performed entirely by metermen attached to themeter department.Meter readers in the Stamford Division do notinterchange with metermen, are separately supervised, and, unlikemetermen, are promoted to nonproduction and nonservice jobs .3Thework of meter readers requires no special knowledge or skill.Al-though they spend most of their working day away from the officebuilding and are subject to traffic and weather hazards, not encounteredby clerical employees within the building, these hazards are less thanthose encountered by metermen and linemen, who are included in theexisting unit.Meter readers daily provide readings on which dependthe Employer's billing operations, in which the majority of its clericalemployees is engaged.Although, as noted above, meter readers areincluded in units covered under the current contract for the Farming-ton and Manchester Divisions, the reason for their inclusion appearsto lie in the fact that meter readers in those divisions spend only up to5 hours of their day reading meters and the remaining 3 hours in themeter departments, repairing and servicing meters 44Demand meters record, on a paper roll, variations in current demand over a period oftime.8 Dieter readers are usually promoted to jobs in the fields of sales and promotion.'The accounts rendered by the Employer to the Connecticut Public Utilities Commissionand the Federal Power Commission separately reflect the time spent by these employees ineach occupation,in accordance with the accounting procedures prescribed by those tworegulatory bodies.The accounting manuals of both organizations provide that meterreading expenses shall be charged as items of"Customers'Accounting and CollectionExpenses,"rather than as items of production,transmission,and distribution expenses.Board's Exhibits 8-J and 9-G. 656DECISIONSOF NATIONALLABOR RELATIONS BOARD.We have in the past excluded meter readers from units which includeproduction and maintenance employees where the work of meter read-ers is primarily clerical in nature.5 In certain instances we have re-laxed this rule where there appeared special factors of controllingimportance, not present in the instant case.Thus, we have includedmeter readers in units of physical employees where the parties haveagreed to their inclusion,e or where an established bargaining history,,or industrial pattern 8 indicates the propriety of their inclusion.Inthe instant case, meter readers are primarily clerical employees and nospecial factors appear which would warrant their inclusion in a unitof physical employees from which other clerical employees areexcluded.Accordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition inthisproceeding be,and the"same hereby is, dismissed.sWachusett Electric Company, et al.,65 NLRB 1207;Public Service Company of.Colorado,60 NLRB 109;Florida Power Corporation,59 NLRB 1493;Hartford GasCompany,58 NLRB 654;The Gas and Electric Company,57NLRB1298;ConnecticutLight and Power Company,53 NLRB 130;Boston Edison Company,,51NLRB 118.e Columbus and SouthernOhioElectric Company,59 NLRB 1429.Pacific Gas and Electric Company,87NLRB 257.Nebraska Power Company,46 NLRB 601.